       Case 1:10-cr-00024-NONE Document 42 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:10-CR-00024-NONE-2

12                       Plaintiff,

13           v.                                         ORDER DENYING WITHOUT PREJUDICE
                                                        REQUEST FOR EARLY TERMINATION OF
14    CHRISTINA RUTH ANN DRUMMOND,                      SUPERVISED RELEASE

15                       Defendant.                     (Doc. Nos. 30, 37)

16

17

18

19          The court has received and reviewed defendant’s pro se request for early termination of

20   supervision (Doc. No. 30), the supplement filed by counsel (Doc. No. 37), and the government’s

21   opposition thereto (Doc. Nos. 40, 41). The court has also received the input of defendant’s

22   supervising probation officer who has noted that, although defendant thus far has complied with

23   the terms of supervision and has made notable steps toward bettering herself, defendant is

24   presently unemployed. Because of the nature of defendant’s underlying conviction for armed

25   bank robbery, U.S. Probation remains concerned that her lack of employment could place her for

26   recidivism absent continued supervision. Probation indicates that defendant would be better

27   positioned to request early termination of her term of supervised release if she is able to obtain

28   and maintain employment and remains in compliance with the terms of her supervised release for
                                                        1
       Case 1:10-cr-00024-NONE Document 42 Filed 03/11/21 Page 2 of 2


 1   at least one year. The court finds Probation’s reasoning to be persuasive, particularly given that

 2   defendant has not articulated clear reasons why continued supervision is an impediment to her

 3   continued re-integration into society. Accordingly, defendant’s request is denied without

 4   prejudice.

 5   IT IS SO ORDERED.
 6
        Dated:     March 10, 2021
 7                                                     UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
